Exhibit 10.1

 

FORM OF AT HOME GROUP INC. 2016 EQUITY INCENTIVE PLAN

NONSTATUTORY STOCK OPTION - Notice of Grant

(CEO SPECIAL GRANT)

At Home Group Inc. (the “Company”), a Delaware corporation, hereby grants to the
Optionee set forth below (the “Optionee”) an option (the “Option”) to purchase
the number of Shares of common stock of the Company (“Shares”) set forth below
at the Option Price set forth below, pursuant to the terms and conditions of
this Notice of Grant (the “Notice”), the Nonstatutory Stock Option Award
Agreement (reference number 2018-C)  attached hereto as Exhibit A (the “Award
Agreement”), and the At Home Group Inc. 2016 Equity Incentive Plan (the “Plan”).

 

 

Date of Grant:

[], 2018

Name of Optionee:

Lewis L. Bird III

Number of Shares
Subject to Option:

[]1 Shares

Option Price
(Price per Share):

$[]2 per Share

Expiration Date:

7  year anniversary of the Date of Grant

Vesting:

The Option shall be fully vested and exercisable as of the Date of Grant.  The
Shares deliverable upon exercise of the Option shall be subject to the terms and
conditions set forth in Section 3 of the Award Agreement.

The Option shall be subject to the execution and return of this Notice by the
Optionee to the Company within 30 days of the date hereof (including by
utilizing an electronic signature and/or web-based approval and notice process
or any other process as may be authorized by the Company). This Option is a
non-qualified stock option and is not intended by the parties hereto to be, and
shall not be treated as, an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. Capitalized terms
used but not defined herein shall have the meaning attributed to such terms in
the Award Agreement or, if not defined therein, in the Plan, unless the context
requires otherwise.  By executing this Notice, the Optionee acknowledges that
his or her agreement to the covenants set forth in Section 7 of the Award
Agreement is a material inducement to the Company in granting this Award to the
Optionee.

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

1    Amount to equal (i) 1,500,000 shares,  plus (ii) an additional number of
options having a fair value (as estimated using the Black Scholes pricing model)
as of June 12, 2018 equal to the product of (x) 1,500,000 and (y) the excess of
the Fair Market Value of a Share on June 12, 2018 over $31.56.

2    To equal the Fair Market Value of a Share on June 12, 2018.

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

 

 

 

 

 

 

 

AT HOME GROUP INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

OPTIONEE

 

 

 

 

 

Name:

Lewis L. Bird III

 

[Signature Page to Notice of Grant for At Home Group Inc. 2016 Equity Incentive
Plan Nonqualified Stock Option (CEO Special Grant)]

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

AT HOME GROUP INC.

2016 EQUITY INCENTIVE PLAN

NON-STATUTORY STOCK OPTION

Award Agreement

(CEO SPECIAL GRANT)

 

Reference Number: 2018-C

 

THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (the “Award Agreement”) is
entered into by and among At Home Group Inc. (the “Company”) and the individual
set forth on the signature page to that certain Notice of Grant (the “Notice”)
to which this Award Agreement is attached.  The terms and conditions of the
Option granted hereby, to the extent not controlled by the terms and conditions
contained in the Plan, shall be as set forth in the Notice and this Award
Agreement.    Capitalized terms used but not defined herein shall have the
meaning attributed to such terms in the Notice or, if not defined therein, in
the Plan, unless the context requires otherwise.

 

1.        No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Optionee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Optionee.

 

2.       Term of Option

 

As a general matter, the Option will expire on the Expiration Date set forth in
the Notice and be deemed to have been forfeited by the Optionee. As provided
below, the Optionee’s right to exercise the Option may expire prior to the
Expiration Date if the Optionee Terminates, including in the event of the
Optionee’s Disability or death. This Award Agreement shall remain in effect
until the Option has fully been exercised or any unexercised portion thereof has
been forfeited by the Optionee and the transfer restrictions on the Option
Shares have lapsed, in each case, as provided in this Award Agreement. No
portion of this Option shall be exercisable after the Expiration Date, or such
earlier date as may be applicable, except as provided herein.

 

3.        Vesting of Option; Transfer Restrictions on Option Shares 

 

(a) The Option shall be fully vested as of the Date of Grant. 

 

(b) To the extent the Optionee chooses to exercise the Option in accordance with
Section 4, the Optionee agrees that, during the Transfer Restriction Period,
unless otherwise required by law, the Shares delivered upon exercise of the
Option (the “Option Shares”) shall not be sold, transferred or otherwise
disposed of, pledged or otherwise hypothecated or subject to attachment,
execution or levy of any kind, other than by will or by the laws of descent or
distribution; provided,  however, that any transferred Option Shares will be
subject to all of the



 

--------------------------------------------------------------------------------

 

 

same terms and conditions as provided in the Plan and this Award Agreement and
the Optionee’s estate or beneficiary appointed in accordance with the Plan will
remain liable for any withholding tax that may be imposed by any federal, state
or local tax authority.  For purposes of this Agreement, the “Transfer
Restriction Period” shall mean the period beginning on the Date of Grant and
ending on the earliest of (i) (A) the fourth (4th) anniversary of the Date of
Grant, if the Optionee does not experience a Termination prior to such fourth
(4th) anniversary, and (B) the eighth (8th) anniversary of the Date of Grant, if
the Optionee experiences a Termination (other than a Severance Event) prior to
the fourth (4th) anniversary of the Date of Grant, (ii) the date on which the
Optionee experiences a Termination under circumstances constituting a Severance
Event (as defined below), and (iii) the date on which a Change in Control is
consummated.  For purposes of this Award Agreement, a “Severance Event” means
the Optionee’s Termination without “Cause”, resignation for “Good Reason” (as
such terms are defined in the Optionee’s employment agreement with the Company
or one of its Subsidiaries in effect as of the date of such Severance Event), or
due to death or Disability.

 

4.        Exercise 

 

Prior to the Expiration Date and at any time prior to the Optionee’s
Termination, the Optionee may exercise all or a portion of the Option by giving
notice in the form, to the person, and using the administrative method and the
exercise procedures established by the Committee from time to time (including
any procedures utilizing an electronic signature and/or web-based approval and
notice process), specifying the number of Option Shares to be acquired. The
Optionee’s right to exercise the Option following the date of the Optionee’s
Termination will depend on the reason for such Termination, as described in
Section 5 below.

 

The Optionee must pay to the Company at the time of exercise the amount of the
Option Price for the number of Shares covered by the notice to exercise
(“Aggregate Option Price”). The Aggregate Option Price for any Shares purchased
pursuant to the exercise of an Option shall be paid in any or any combination of
the following forms: (w) cash or its equivalent (e.g., a check);  (x) if and to
the extent that the transfer restrictions set forth in Section  3‎(b) above have
lapsed with respect to the Option Shares, by making arrangements with respect to
such Option Shares through a registered broker-dealer pursuant to cashless
exercise procedures established by the Committee from time to time; (y) if
permitted by the Committee in its sole discretion, the transfer, either actually
or by attestation, to the Company of Shares that have been held by the Optionee
for at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee; or (z) in the form of other
property as determined by the Committee in its sole discretion. Any Shares
transferred to the Company as payment of the exercise price under an Option
shall be valued at their Fair Market Value on the last business day preceding
the date of exercise of such Option. In addition, at the discretion of the
Committee in its sole discretion at the time of exercise, the Optionee may
provide for the payment of the Aggregate Option Price through Share withholding
as a result of which the number of Shares issued upon exercise of an Option
would be reduced by a number of Shares having a Fair Market Value equal to the
Aggregate Option Price. If requested by the Committee, the Optionee shall
deliver this Award Agreement to the Company, which shall endorse thereon a
notation of such exercise and return such Award Agreement to the Optionee. No
fractional Shares (or cash in lieu thereof) shall be issued upon





 

--------------------------------------------------------------------------------

 

 

exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded down to the nearest number of whole Shares.

 

5.        Termination of Service; Repurchase of Option Shares

 

(a) Except as otherwise provided in Sections  5‎(b) and ‎(c) below, if the
Optionee incurs a Termination, then the portion of this Option that has not been
exercised shall remain exercisable until, and shall terminate upon, the first to
occur of (i) the end of the day that is ninety (90) days following the date of
the Optionee’s Termination or, (ii) the Expiration Date.

 

(b) If the Optionee incurs a Termination by reason of death or Disability, the
Option shall remain exercisable until, and shall terminate upon, the first to
occur of (i) the end of the day that is one (1) year after the date of the
Optionee’s Termination for death or Disability, as applicable, or (ii) the
Expiration Date of the Option.  Until such termination of the Option, the Option
may, to the extent that this Option has not previously been exercised by the
Optionee, be exercised by the Optionee in the case of his Disability, or, in the
case of death, by the Optionee’s personal representative or the person entitled
to the Optionee’s rights under this Award Agreement. 

 

(c) If the Optionee incurs a Termination for Cause, then (i) this Option and all
rights attached hereto shall be forfeited and terminate immediately upon the
effective date of such Termination for Cause, and (ii) the Company may
repurchase any or all Option Shares then held by the Optionee with respect to
which the transfer restrictions set forth in Section  3‎(b) above have not yet
lapsed (such repurchased Shares, the “Called Shares”) by delivering written
notice to the Optionee of such repurchase and setting forth the number of Called
Shares and the repurchase price of such Called Shares, which repurchase price
shall equal the lesser of the Option Price per Share and the Fair Market Value
per Called Share on the date of such written notice.  The closing of any such
repurchase will take place at the principal office of the Company within fifteen
(15) days following the date such repurchase notice is delivered, at which time
the Optionee shall sell, convey, transfer, assign, and deliver to the Company
all right, title, and interest in and to the Called Shares, which shall
constitute (and at the closing, the Optionee shall represent, warrant, and
certify the same to the Company in writing) good and unencumbered title to the
Called Shares free and clear of all liens, security interests, encumbrances and
adverse claims of any kind and nature (except pursuant to this Award
Agreement), and hereby authorizes the Company to take any and all action
necessary to reflect such transfer on the books and records of the Company, and
the Company shall deliver to Optionee, in full payment of the purchase price for
the Called Shares, either a wire transfer to an account designated by Optionee
or a cashier’s, certified or official bank check payable to the order of
Optionee (the method of payment at the Company’s discretion), in an amount equal
to the aggregate purchase price of the Called Shares.  From and after the date
notice of repurchase is delivered to the Optionee, the Optionee shall have no
rights with respect to the Called Shares (including, without limitation, any
rights to any dividends in respect thereof deferred pursuant to Section 6, which
shall be forfeited without consideration), except to receive the purchase price
therefor. 





 

--------------------------------------------------------------------------------

 

 

6.        Dividend Rights

 

Upon the issuance of Option Shares and the entry of the Optionee’s name as a
shareholder of record on the books of the Company, the Optionee shall be, until
such time as the Optionee ceases to be the holder of such Option Shares,
entitled to all rights of a common shareholder of the Company, including,
without limitation, the right to receive all dividends or other distributions
paid or made with respect thereto;  provided,  however, that any entitlement to
or payment of dividends or distributions declared or paid on Option Shares
(other than the minimum amount of such dividend or distribution necessary to
cover applicable taxes due in respect of such dividend or distribution) shall be
deferred until such date the transfer restrictions in respect of the applicable
Option Shares in respect of which such dividends or distributions were made
lapse pursuant to this Award Agreement.  Any such deferred dividends shall be
held by the Company for the account of the Optionee and, subject to Sections 5
and 7, shall be paid to the Optionee, with no interest thereon, as promptly as
practicable following the date on which the transfer restrictions in respect of
the Option Shares in respect of which such dividends or distributions were made
lapse pursuant to this Award Agreement.

 

7.        Prohibited Activities 

 

(a)     No Sale or Transfer. Unless otherwise required by law, this Option shall
not be (i) sold, transferred or otherwise disposed of, (ii) pledged or otherwise
hypothecated or (iii) subject to attachment, execution or levy of any kind,
other than by will or by the laws of descent or distribution; provided,
 however, that any transferred Option will be subject to all of the same terms
and conditions as provided in the Plan and this Award Agreement and the
Optionee’s estate or beneficiary appointed in accordance with the Plan will
remain liable for any withholding tax that may be imposed by any federal, state
or local tax authority.

 

(b)     Right to Terminate Option and Recovery of Option Shares.  The Optionee
understands and agrees that the Company has granted this Option to the Optionee
to reward the Optionee for the Optionee’s future efforts and loyalty to the
Company and its Affiliates by giving the Optionee the opportunity to participate
in the potential future appreciation of the Company.  Accordingly, if (i) the
Optionee materially violates the Optionee’s obligations relating to the
non-disclosure or non-use of confidential or proprietary information under any
Restrictive Agreement to which the Optionee is a party, or (ii) the Optionee
materially breaches or violates the Optionee’s obligations relating to
non-disparagement under any Restrictive Agreement to which the Optionee is a
party, or (iii) the Optionee engages in any activity prohibited by Section 7 of
this Award Agreement, or (iv) the Optionee materially breaches or violates any
non-solicitation obligations under any Restrictive Agreement to which the
Optionee is a party, or (v) the Optionee materially breaches or violates any
non-competition obligations under any Restrictive Agreement to which the
Optionee is a party, or (vi) the Optionee is convicted of a felony against the
Company or any of its Affiliates, then, in addition to any other rights and
remedies available to the Company, the Company shall be entitled, at its option,
exercisable by written notice, to (x) terminate the Option (including the vested
portion of the Option), or any unexercised portion thereof, which shall be of no
further force and effect, and (y) repurchase any or all Option Shares then held
by the Optionee with respect to which the transfer restrictions set forth in
Section  3‎(b) above have not yet lapsed, in the manner set forth in Section 5
above.  “Restrictive Agreement” shall mean any agreement between the Company or
any Subsidiary and the Optionee (including





 

--------------------------------------------------------------------------------

 

 

any prior option agreement) that contains non-competition, non-solicitation,
non-hire, non-disparagement, or confidentiality restrictions applicable to the
Optionee. 

 

(c)      Other Remedies. The Optionee specifically acknowledges and agrees that
its remedies under this Section 7 shall not prevent the Company or any
Subsidiary from seeking injunctive or other equitable relief in connection with
the Optionee’s breach of any Restrictive Agreement.  In the event that the
provisions of this Section 7 should ever be deemed to exceed the limitation
provided by applicable law, then the Optionee and the Company agree that such
provisions shall be reformed to set forth the maximum limitations permitted. 

 

8.        No Rights as Stockholder

 

The Optionee shall have no rights as a stockholder with respect to the Shares
covered by any exercise of this Option until the effective date of issuance of
the Shares and the entry of the Optionee’s name as a shareholder of record on
the books of the Company following exercise of this Option.

 

9.        Taxation upon Exercise of Option; Tax Withholding;  Section 83(b)
Election

 

(a)     Taxation upon Exercise of Option.    The Optionee understands that, upon
exercise of this Option, the Optionee will recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the amount
by which the Fair Market Value of the Option Shares, determined as of the date
of exercise, exceeds the Option Price. The acceptance of the Option Shares by
the Optionee shall constitute an agreement by the Optionee to report such income
in accordance with then applicable law and to cooperate with Company and its
subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

(b)     Tax Withholding.    The Optionee is responsible for all tax obligations
that arise as a result of the exercise of this Option, the delivery of Option
Shares, and the lapsing of transfer restrictions in respect of Option Shares. 
The delivery of certificates or evidence of book entry registration representing
Option Shares to the Optionee shall be subject to the satisfaction of such
obligations.   The Company may withhold from any amount payable to the Optionee
an amount sufficient to cover any Federal, state or local withholding taxes
which may become required with respect to such exercise, delivery, and/or
lapsing of restrictions, or take any other action it deems necessary to satisfy
any income or other tax withholding requirements as a result thereof. The
Company shall have the right to require the payment of any such taxes and
require that the Optionee, or the Optionee’s beneficiary, to furnish information
deemed necessary by the Company to meet any tax reporting obligation as a
condition to exercise or before the issuance of any Shares pursuant to this
Option or the delivery of certificates or evidence of book entry registration
representing Option Shares. The Optionee may pay his or her withholding tax
obligation by making (w) a cash payment to the Company, or (x) if and to the
extent that the transfer restrictions set forth in Section  3‎(b) above have
lapsed with respect to the Option Shares, arrangements with respect to such
Option Shares through a registered broker-dealer pursuant to cashless exercise
procedures established by the Committee from time to time.  In addition, the
Committee, in its sole discretion, may allow the Optionee to pay his or her
withholding tax





 

--------------------------------------------------------------------------------

 

 

obligation in connection with the exercise of the Option, by (y) having withheld
a portion of the Shares then issuable to him or her upon exercise of the Option
or (z) surrendering Shares that have been held by the Optionee for at least six
(6) months (or such lesser period as may be permitted by the Committee) prior to
the exercise of the Award, in each case having an aggregate Fair Market Value
equal to the withholding taxes.

 

(c)     Section 83(b) Election.  If the Optionee makes an election pursuant to
Section 83(b) of the Code concerning the Option Shares deliverable upon exercise
of the Option, the Optionee shall be required to file promptly a copy of such
election with the Company.

 

10.       Securities Laws; Tolling of Exercise Period Expiration

 

(a)     Upon the acquisition of any Shares pursuant to the exercise of the
Option, the Optionee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Optionee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Optionee
upon exercise of the Option in any way which would: (x) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other county) or to amend
or supplement any such filing or (y) violate or cause the Company to violate the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, or any other Federal,
state or local law, or the laws of any other country. The Company reserves the
right to place restrictions (in addition to those restrictions described in
Section  3‎(b) above) on any Shares the Optionee may receive as a result of the
exercise of the Option.

 

(b)     Notwithstanding any provision contained in this Award Agreement or the
Plan to the contrary,

 

(i) if, following the Optionee’s Termination, all or a portion of the exercise
period applicable to the Option occurs during a time when the Optionee cannot
exercise the Option without violating (w) an applicable Federal, state or local
law, (x) the rules related to a blackout period declared by the Company, (y) any
agreed to lock-up arrangement, or (z) other similar circumstance, in each case,
the exercise period applicable to the Option will be tolled for the number of
days that such prohibitions or restrictions apply, such that the exercise period
will be extended by the same number of days as were subject to the prohibitions
or restrictions; provided,  however, that the exercise period may not be
extended due to such tolling past the Expiration Date of the Option as set forth
above; and

 

(ii) if the Expiration Date is set to occur during a time that the Optionee
cannot exercise the Option without violating an applicable Federal, state or
local law (and the Option has not previously been exercised or otherwise
terminated), the exercise period will be tolled until such time as the violation
would no longer apply; provided,  however, that the exercise period applicable
to the Option in this event will be fifteen (15) days from the date such
potential violation is longer applicable.





 

--------------------------------------------------------------------------------

 

 

11.       Modification, Extension and Renewal of Options

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Optionee and no modification shall, without the consent of
the Optionee, alter to the Optionee’s material detriment or materially impair
any rights of the Optionee under this Award Agreement except to the extent
permitted under the Plan.

 

12.       Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)



If to the Company at the address below:

 

At Home Group Inc.

1600 East Plano Parkway

Plano, Texas 75074

Attn: General Counsel

Phone:  (972) 265-6227

 

(b)



If to the Optionee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

13.       Award Agreement Subject to Plan and Applicable Law

 

This Option is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Option
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to make constructions of this Award
Agreement, and to correct any defect or supply any omission or reconcile any
inconsistency in this Award Agreement, and to prescribe rules and regulations
relating to the administration of this Award and other Awards granted under the
Plan.

 

This Option shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and subject to the exclusive
jurisdiction of the courts therein. The Optionee hereby consents to personal
jurisdiction in any action brought in any court, federal or state, within the
State of Delaware having subject matter jurisdiction in the matter.

 



 

--------------------------------------------------------------------------------

 

 

14.       Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

15.       Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

16.       Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

17.       Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.       Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

--------------------------------------------------------------------------------